Citation Nr: 1111633	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System


THE ISSUE

Entitlement to payment for unreimbursed medical expenses incurred from December 22, 2008, to December 26, 2008, at Florida Hospital Waterman.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.  

This matter is on appeal from a decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System located in Gainesville, Florida.  

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran is an active VA health-care participant who is personally liable for emergency treatment furnished from December 22, 2008, to December 26, 2008, at Florida Hospital Waterman.  


CONCLUSION OF LAW

The criteria for entitlement to payment for unreimbursed medical expenses incurred from December 22, 2008, to December 26, 2008, at Florida Hospital Waterman have been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this case, however, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Payment for Unreimbursed Medical Expenses

In the present appeal, the Veteran is seeking reimbursement for medical expenses incurred for treatment he received at Florida Hospital Waterman, a non-VA facility.  A review of the record reveals that he was hospitalized on December 19, 2008, for abdominal pain, and he was subsequently found to have a small bowel obstruction.  See December 2008 discharge summary.  After not responding to conservative treatment, the Veteran underwent a laparoscopic abdominal exploration with cutting of an adhesion band to free up the small bowel on December 23, 2008.  See December 2008 operative report.  He was discharged on December 26, 2008.  See December 2008 discharge summary.  

According to a February 2009 decision of the agency of original jurisdiction, the Veteran was granted entitlement to payment for medical expenses incurred at Florida Hospital Waterman from December 19 to December 21, 2008.  Thus, the only issue on appeal is whether he is entitled to expenses incurred at this facility for the remaining time period from December 22 to December 26, 2008.

As an initial matter, the Board notes that in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  In this case, it has not been alleged, nor does the evidence demonstrate, that VA contracted with Florida Hospital Waterman to furnish for any of services enumerated in 38 U.S.C.A. § 1703 to the Veteran.  

As VA did not contract for the medical expenses incurred by the Veteran at Florida Hospital Waterman from December 22, 2008, to December 26, 2008, under 38 U.S.C.A. § 1703, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See the Veterans Millennium Healthcare and Benefits Act (Millennium Act); 38 U.S.C.A. §§ 1725; 1728(a) (West 2002 & Supp. 2010); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).  When, as here, a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him or her to be paid or reimbursed for the medical expenses incurred for that treatment:  38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The Board recognizes that the statutes that provide for reimbursement or payment of non-VA emergency treatment (38 U.S.C.A. §§ 1725 and 1728) were amended, effective October 10, 2008.  Pub.L. 110-387, Title IV, § 402(a), 122 Stat. 4123.   Amendments were again made to 38 U.S.C.A. § 1725, effective February 1, 2010, and these amendments pertain to payment made on a veteran's behalf by a third party. 

Under the amended provisions 38 U.S.C.A. § 1728, effective from October 2008, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, shall be paid when the Veteran received care for:  (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability; or (4) any illness, injury, or dental condition of a veteran who is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)) and is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition. 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2010).  

However, as the Veteran in this case is only service-connected for a right facial scar (rated as 10 percent disabling), which is unrelated to the obstructed bowel for which he was hospitalized, and he was not participating in a vocational rehabilitation program at the time of his hospitalization, he does not meet the requisite eligibility requirements under 38 U.S.C.A. § 1728(a) for payment or reimbursement of these unauthorized medical expenses. 

Nonetheless, a claimant may still be entitled to reimbursement for unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725, which authorizes payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain conditions are met.  Specifically, 38 U.S.C.A. § 1725(b) provides that an eligible veteran is one who is an active VA health-care participant and who is personally liable for emergency treatment furnished in a non-VA facility.  

In this case, a review of the record reveals that the Veteran had previously sought and received treatment at VA for nonservice-connected disabilities in 2002.  Importantly, there is no indication that the Veteran's enrollment in the VA health-care system has ever been terminated or otherwise discontinued.  Further, the Veteran has consistently stated that he does not have insurance, and a March 2009 hospital bill reflected that, of the expenses for which the Veteran is liable, no amount was paid by primary insurance.  Thus, the evidence sufficiently demonstrates that the Veteran is a VA health-care participant who is personally liable for expenses incurred at Florida Hospital Waterman from December 22 to December 26, 2008. 

The sole remaining issue for consideration, therefore, is whether the expenses incurred at Florida Hospital Waterman from December 22 to December 26, 2008, were for "emergency treatment."  As amended effective October 2008, the term "emergency treatment" means medical care or services furnished:  (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or (ii) such time as a Department facility or other Federal facility accepts such transfer if, first, at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer and, second, the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1) (West 2002 & Supp. 2010).  

In this case, there is no question that the Veteran reported to the non-VA hospital for treatment on December 19, 2008, with the sudden onset of sharp, aching, and stabbing abdominal pain.  See December 2008 hospital treatment report.  The Veteran testified that the onset of abdominal pain, vomiting, and chest pains left him fearful that he was having a heart attack.  See Hearing Transcript (T.) at page 4.  Further, the Veteran testified that he could not drive at the time due to frequent vomiting, and the nearest VA facility was located 98 miles away, whereas Florida Hospital Waterman was only 7 miles from his location.  T. at pages 3, 9, 13.  Impliedly conceding the existence of a medical emergency and the non-feasibility of reporting to a VA facility, the agency of original jurisdiction awarded payment for medical expenses for the first portion of his hospitalization, through December 21, 2008.  

Thus, the remaining question is whether at any time from December 22, 2008, to December 26, 2008, the Veteran could have been transferred safely to a VA facility that was capable of accepting such a transfer.  In that regard, there is some evidence which indicates that the Veteran's condition was "improved" and "stable" as of December 20, 2008.  However, other evidence contradicts the finding that he was ever stable before undergoing surgery on December 23, 2008.  

According to the Veteran, throughout his hospitalization, and at least until immediately following his surgery on December 23, 2008, he was not stable and required a nose tube, suction, and intravenous (IV) fluids.  T. at page 6.  Further, the December 2008 discharge summary indicated that the Veteran reported to the emergency room with progressive worsening of the abdomen and that, despite an attempt to treat him with conservative management, "the symptoms still persisted."  The December 2008 operative report similarly noted that the Veteran reported with abdominal pain, nausea, and vomiting, and that the treating health care providers "initially tried conservative management for small bowel obstruction but [the Veteran] failed to resolve and, therefore, was brought to the operating room today."  

The Veteran also submitted two letters from his treating physicians at Florida Hospital Waterman.  According to a June 2009 letter from A. M., M.D., a "clinical deterioration" was noted in the Veteran's condition prior to the emergent laparoscopic surgery.  The physician explained that on December 26, 2008, the symptoms resolved and the Veteran was discharged.  In a May 2009 statement, D. N. T., M.D. noted that during the days leading up to the surgery, the Veteran "got more distended and [experienced] more pain requiring [him] to be taken to the OR."  Significantly, the physician expressed the opinion that the Veteran "was not able to be transferred to VA due to the acuteness of the disease" during his period of hospitalization.  

After carefully reviewing all the evidence on file, there is no adequate basis to reject the competent and credible medical and lay evidence of record that is favorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  There is no indication that the private physicians were not fully aware of the Veteran's condition at the time of his hospitalization or that any relevant fact was misstated.  Moreover, as there is no contradicting competent medical evidence of record, the opinion of D. N. T., M.D. is found to be highly probative as to the Veteran's transferability throughout his hospitalization.

Although further inquiry could be undertaken with a view towards development of the claim so as to obtain a VA medical opinion regarding the stability of the Veteran's condition throughout his hospitalization, the Board finds that no such further development is required.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, given the evidence of record demonstrating that the Veteran continued to receive emergency treatment at Florida Hospital Waterman and could not be safely transferred to a VA facility from December 22, 2008, to December 26, 2008, and the lack of persuasive and competent evidence to the contrary, the Board concludes that the appeal must be granted.


ORDER

Payment for unreimbursed medical expenses incurred from December 22, 2008, to December 26, 2008, at Florida Hospital Waterman, is granted.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


